DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/7/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In par [0077] line 2 of the specification, “RRAM stack 601” should be --RRAM stack 610--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0296234) (“Yoshimura”) in view of Takahashi (US 2011/0001110).
With regard to claim 1, figure 12B of Yoshimura discloses an apparatus comprises: a substrate 101; a first line electrode WL1 formed on the substrate 101; an RRAM stack 250 formed on the first line electrode WL1, an isolation layer 103 formed beside the RRAM stack 250, wherein the isolation layer 103 comprises an upper 
Yoshimura does not disclose a height from the upper surface to the first line electrode is 100 nanometers to 10 micrometers; selector stack formed on the upper surface. 
However, figure 13G of Takahashi discloses a height from the upper surface to the first line electrode is 100 nanometers to 10 micrometers (“200 nm”, par [0110]); selector stack (10, 9, 8) formed on the upper surface (upper surface of 12).
Therefore, it would have been obvious to one of ordinary skill in the art to form the selector of Yoshimura with the resistance change element as taught in Takahashi in order to provide a forming process at a low voltage, realizing reliability for a long time and suppressing imbalance of an element having miniaturized elements.  See par [0022] of Takahashi.  
With regard to claim 2, figure 12B of Yoshimura discloses that the substrate 101 comprises Si (“silicon substrate”, par [0044]), SiO2, SiN, AL203A203, AlN, gallium arsenide, or glass.
With regard to claim 3, figure 12B of Yoshimura discloses that the first line electrode and the second line electrode comprise Pt, Ti, TiN, Pd, Ir, W, Ta, Hf, Nb, V, TaN, NbN, or a combination thereof, or an alloy of one or more conductive materials and Pt, Ti, TiN (“titanium nitride (TiN)”, par [0088]), Pd, Ir, W, Ta, Hf, Nb, V, TaN, NbN, or a combination thereof.

Yoshimura does not discloses that the selector stack comprises a second bottom electrode. 
However, figure 13F of Takahashi discloses that the selector stack (“selector”, par [0004]) comprises a second bottom electrode 3.
Therefore, it would have been obvious to one of ordinary skill in the art to form the selector of Yoshimura with the resistance change element as taught in Takahashi in order to provide a forming process at a low voltage, realizing reliability for a long time and suppressing imbalance of an element having miniaturized elements.  See par [0022] of Takahashi.  
With regard to claim 8, Yoshimura does not discloses that the second bottom electrode comprises Pt, Pd, Ir Ti, TiN, TaN or a combination thereof, or an alloy of one or more conductive materials and Pt, Pd, Ir, Ti, TiN, TaN or a combination thereof.
However, fig. 13F of Takahashi discloses that the second bottom electrode 3 comprises Pt (“Pt”, par [0097]), Pd, Ir Ti, TiN, TaN or a combination thereof, or an alloy of one or more conductive materials and Pt, Pd, Ir, Ti, TiN, TaN or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the selector of Yoshimura with the resistance change element as taught in Takahashi in order to provide a forming process at a low voltage, realizing reliability for a long time and suppressing imbalance of an element having miniaturized elements.  See par [0022] of Takahashi.  


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0296234) (“Yoshimura”), Takahashi (US 2011/0001110), and Lee et al. (US 2019/0245543) (“Lee”).
With regard to claim 4, Yoshimura and Takahashi do not disclose that the RRAM stack comprises a first bottom electrode, an RRAM oxide layer, and a first top electrode.
However, figure 9C of Lee discloses that the RRAM stack 870 comprises a first bottom electrode 901, an RRAM oxide layer 873 (“HfO2”, par [0323]), and a first top electrode 905.
Therefore, it would have been obvious to one of ordinary skill in the art to form the resistance change layer of Yoshimura with the resistive random access memory as taught in Lee in order to provide a 1S1R RRAM cell array where the selectors are stacked above the RRAM cells.  See par [0024] of Lee. 
With regard to claim 5, Yoshimura and Takahashi do not discloses that the RRAM oxide layer comprises TaOx, HfOx, TiOx, ZrOx, or a combination thereof.
However, figure 9C of Lee discloses that the RRAM oxide layer comprises TaOx, HfOx (“HfO2”, par [0323]), TiOx, ZrOx, or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the resistance change layer of Yoshimura with the resistive random access memory as taught in Lee in order to provide a 1S1R RRAM cell array where the selectors are stacked above the RRAM cells.  See par [0024] of Lee. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the resistance change layer of Yoshimura with the resistive random access memory as taught in Lee in order to provide a 1S1R RRAM cell array where the selectors are stacked above the RRAM cells.  See par [0024] of Lee. 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0296234) (“Yoshimura”), Takahashi (US 2011/0001110), and Yang et al. (US 2017/0338279) (“Yang”). 
With regard to claim 9, Yoshimura and Takahashi do not disclose that the first outer layer and second outer layer comprises TaN+x.
	However, fig. 8 of Yang discloses that the first outer layer 124 and second outer layer 126 comprises TaN+x (“tantalum nitride (TaN)”, par [0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the selector layer of Yoshimura with the selector device as taught in Yang in order to provide a two-terminal selector device for memory applications that has high on/off 
	With regard to claim 10, Yoshimura and Takahashi do not disclose the inner layer comprises Ta205.
	However, fig. 9 of Yang discloses the inner layer 122 comprises Ta205 (“tantalum oxide (Ta.sub.2O.sub.5)”, par [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the selector layer of Yoshimura with the selector device as taught in Yang in order to provide a two-terminal selector device for memory applications that has high on/off switching speeds and low current leakage and that can be inexpensively manufactured.  See par [0008]-[0009] of Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             2/22/2022